                                    Case 19-50266-BLS                   Doc 80         Filed 12/11/20             Page 1 of 2
B2560 (Form 2560 G Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                       UNITED STATES BANKRUPTCY COURT
  _________________________________________ District of _________________________________________
                                                        Delaware
      TK Holdings, Inc., et. al.,
In re __________________________________________
                                     Debtor
                                                                                              17-11375-BLS
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                             11
                                                                                     Chapter ___________
Reorganized TK Holdings Trust,
_________________________________________
                                    Plaintiff
                                        v.                                                          19-50266-BLS
                                                                                     Adv. Proc. No. ________________
ARC Automotive., Inc.
__________________________________________
                      Defendant

                                        SUBPOENA TO TESTIFY AT A DEPOSITION
                                 IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To: ________________________________________________________________________________________
      Joshua Martin, 8900 Satelite Dr, White Lake, MI 48386
                                            (Name of person to whom the subpoena is directed)

   Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
  be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more
  officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment:

  PLACE The remote videotaped deposition via videoconference will be taken DATE AND TIME
            at the place where the deponent decides to answer questions.                                       January 6, 2021 at 9:00 AM EST or some
                                                                                                               other mutually agreeable date and time.
  The deposition will be recorded by this method:
  The remote videotaped deposition via videoconference will be recorded by video and stenographic means and by a certified court reporter.
      Production: You, or your representatives, must also bring with you to the deposition the following documents,
  electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:


          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached G Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

  Date: _____________
                                    CLERK OF COURT

                                                                                     OR     Ian Connor                     Digitally signed by Ian Connor Bifferato
                                                                                                                           DN: cn=Ian Connor Bifferato, o=The Bifferato
                                                                                                                           Firm PA, ou, email=cbifferato@tbf.legal, c=US
                                    ________________________                                Bifferato
                                                                                            ________________________       Date: 2020.12.08 12:43:35 -05'00'

                                    Signature of Clerk or Deputy Clerk                              44/2.%9:3 3)'.!452%


  The name, address, email address, and telephone number of the attorney representing (name of party)
  ____________________________
  ARC Automotive., Inc.              , who issues or requests this subpoena, are:
  Ian Connor Bifferato, 1007 North Orange St., 4th Floor, Wilmington, DE 19801, cbifferato@tbf.legal, (302) 225-7600
                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 19-50266-BLS               Doc 80       Filed 12/11/20            Page 2 of 2

                                                     State of Delaware
                                    United States Bankruptcy Court - District of Delaware

   Reorganized TK Holding Trust
                        , Plaintiff
                                                                         Case No.: 2017-11375-BLS

   ARC Automotive, Inc.
                             , Defendant

For:
Foley & Lardner LLP
Ian Connor Bifferato (P- )
500 Woodward Avenue
Suite 2700
Detroit, Michigan 48226

                                             AFFIDAVIT OF PERSONAL SERVICE


Received by Dart Grop Incorporated to be served on Joshua Martin.

I, Joseph Meek, being duly sworn, depose and state that on December 9th, 2020 at 5:30 pm, I:

Personally Served a True Copy of the Subpoena to Testify at a Deposition in a Bankruptcy Case (Or Adversary Proceeding),
Defendant Notice of Taking Remote Videotaped Deposition of Joshua Martin, Witness Fee upon Joshua Martin at 8900
Satelite Drive, White Lake charter Township, Michigan 48386.

I certify that I am over the age of 18 and have no interest in the above Captioned Matter.




   Subscribed and Sworn to before me on this day
   December 10, 2020 by the A ant who is
   Personally Known to me.
                                                                              Joseph Meek
                                                                              Process Server

                                                                              Dart Group Incorporated
                                                                              55 E. Long Lake Road, Suite 215
                                                                              Troy, MI 48085
                     Eric Fluegge                                             248-619-7899
           Notary Public, State of Michigan
                 County of Oakland                                            Our Job Number: 40036
          My Commission Expires 8/26/2021                                     Reference: 111282-0104
           Acting in the County of Oakland
